DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on December 3, 2020. Claims 1-19 are pending and examined herein.
Priority
2.	The examiner acknowledges priority benefits being claimed by the Applicant for Application No. KR10-2020-0080978 filed on July 01, 2020. However, as a reminder, applicant cannot rely upon the certified copy of the foreign priority application to overcome prior art rejections because a translation of said application has not been made of record in English language in accordance with 37 C.F.R. § 1.55. See M.P.E.P. §§ 215 and 216. Therefore, if and when a relevant intervening reference is encountered, at that point in time the Examiner reserves the right to request a translation of said application in English language.
Objection to Claims
3.	(i) As per claim 10, it is objected to for recitation of "none-transitory" and "recoding medium" due to spelling errors in "A none-transitory computer-readable recoding medium containing a program configured to perform a method of managing a cleanliness of an interior of a vehicle, wherein the method comprises." 
Claim Interpretation
4.	The Examiner notes that claims 1-10 are a method claim. Claims 1, 2, 8, recite whether, when, and/or after type conditional recitation which in a method claim fail to positively recite the claim recitation, see MPEP 2111.04 See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims, particularly note "When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10."
Claim Rejections - 35 USC § 112 
5.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claim 10 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
As per claim 10, it recites "A none-transitory computer-readable recoding medium containing a program configured to perform a method of managing a cleanliness of an interior of a vehicle, wherein the method comprises." However, the claim is indefinite because the program is merely stored and "configured to perform", but fails to actually perform. The Applicant has support for a device that is actually able to read and perform or execute instructions in as-filed spec. para. [00122]. Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-9 are a method; claim 10 is a non-transitory CRM; and claims 11-19 are an apparatus. Thus, each claim 1-19, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) An abstract idea as recited per claims 1-19 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of managing cleanliness of a vehicle which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) [similarly here personal behavior of a user is managed to allow them to follow rules or instructions regarding legal obligations of maintaining cleanliness of a vehicle otherwise a penalty is imposed for not cooperating or given a reward for cooperating and when a contaminant is removed or cleaned for instance see claim 8]. Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-19 at least are interior of a vehicle, detector comprising at least a camera, inputting data, and outputting data, a none-transitory computer-readable recoding medium containing a program configured to perform a method of managing a cleanliness of an interior of a vehicle, wherein the method comprises, and a device for managing cleanliness of an interior of a vehicle, the device comprising: an output unit; a contamination detector comprising at least a camera; and a controller configured to. 	
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1, 14, and their associated disclosure. Also see as filed spec. paras. [0037]-[0038], [0052], [0055], and [00122]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0003]-[0004];[00092]; [00115]; [00117]; [000110]; and original claim 8. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Captured or detected data via a camera is considered insignificant extra solution activity such as pre-solution activity and transmitting an output such as reward or penalty is also considered insignificant extra solution activity such as post-solution activity (see MPEP 2106.05(g)). Further, the processor  analyzes the captured data to communicate cleaning or removal of contaminant request. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group). The abstract idea is intended to be merely carried out in a technical environment such as interior of a vehicle and network based communication however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of managing cleanliness of a vehicle (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-19, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of managing cleanliness of a vehicle - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) Regarding detector such as camera detecting to perform a pre-solution activity e.g. data gathering, see as follows
- Pub. No.: US 20120268563 see [0034] note " This video stream can then be analyzed using conventional methods to identify one or more attributes of each of these objects and passageways, and these attributes can be used to augment the depth map. Exemplary object attributes which can be identified include, but are not limited to, the color of each object (assuming a color video camera is employed) and the type of each object (e.g., person, table, couch, wall, plant, dog, sign, curb, stairs, car, and the like). "
- Pub. No.: US 20160379067 see Abstract note "A vision system for a vehicle includes a camera having an image sensor and a lens, with the lens exposed to the environment exterior the vehicle. An image processor is operable to process multiple frames of image data captured by the camera and processes captured image data to detect a blob in a frame of captured image data. Responsive to processing a first frame of captured image data, and responsive to the image processor determining a first threshold likelihood that a detected blob is indicative of a contaminant, the image processor adjusts processing when processing subsequent frames of captured image data. Responsive to the image processor determining a second threshold likelihood that the detected blob is indicative of a contaminant when processing subsequent frames of captured image data, the image processor determines that the detected blob is representative of a contaminant at the lens of the camera."
- Pub. No.: US 20160093273 see [0031] note "These cameras can track extremely fast objects without special lighting conditions. Hence, DVS cameras find applications, for example, in the fields of traffic/factory surveillance and ambient sensing, motion analyses (e.g., gesture recognition, face/head detection and recognition, car or other object detection, user recognition, human or animal motion analysis, etc.), fast robotics, and microscopic dynamic observation (e.g., particle tracking, and hydrodynamics)."
- Pub. No.: US20200218910 see [0007] note "Pedestrians, cars, and other potentially hazardous objects are detected using well-known object detection methods (e.g., neural network computer vision algorithms, sometimes referred to as semantic segmentation) using analysis of camera images";
	(ii) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and based on analysis targeted promotions are to be transmitted over a network]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here for instance similar computing components are utilized and as a post solution output is provided to user].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
Claims 1, 3-11, and 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mangal et al. (Pub. No.: US 2020/0043030) referred to hereinafter as Mangal, in view of Zhang et al. (Pub. No.: US 2021/0394774) referred to hereinafter as Zhang.
As per claims 1, 10, 11, Mangal discloses
- as per claim 1, a method of managing cleanliness of an interior of a vehicle, the method comprising (see [0026]-[0027]): 
- as per claim 10, a none-transitory computer-readable recoding medium containing a program configured to perform a method of managing a cleanliness of an interior of a vehicle, wherein the method comprises (see [0037]):
- as per claim 11, a device for managing cleanliness of an interior of a vehicle, the device comprising: an output unit; a contamination detector comprising at least a camera; and a controller configured to (see Fig. 1 and its associated disclosure; [0037]):
- as per claim limitations of claims 1, 10, and 11
(a) detecting indoor contamination using a contamination detector comprising at least a camera (see Fig. 1 note “20” “16” and their associated disclosure; [0011]; [0012] note “object 16 or the objects 16 may include, but are not limited to, instances of clients ( e.g. the present-client 14 and/or the prior-client 18) of the automated- taxi 12, trash, baggage (e.g. one or more shopping bags), luggage, trash, dirt, vomit. etc. The perception-sensor 20 may consist of or include one or more various devices such as, but is not limited to, one or more instances of a camera, lidar, radar, weigh sensor, ultrasonic transducer, or any combination thereof”); 
(b) outputting information on a cleaning request upon detecting a first contaminant as a result of the detecting the indoor contamination (see Fig. 3 note “125”; [0031] note “Step 125, CONVEY CLEANING-REQUEST, may include, in response to determining the that the cleaning level is less than the client-threshold, operating the communication- device 22 so the present-client 14 receives (e.g. hears and/or sees) the cleaning-request 50 to remove or clean the object 16”); 
(d) imposing a penalty on a user upon determining that the first contaminant has not been removed as a result of the determining (see [0036]).  
	As per (c), Mangal suggests, see [0030]-[0033], however Mangal expressly does not teach determining whether the first contaminant has been removed when a predetermined condition is satisfied. Zhang teaches determining whether the first contaminant has been removed when a predetermined condition is satisfied (see [0035]; [0073]-[0076]; [0077] note "response to the verification module 550 verifying that the user has resolved the issue, the verification module 550 or the vehicle maintenance controller 530 transmit data describing the detected issue and indicating that the user resolved the detected issue to the fleet management system 120. The fleet management system 120 may provide incentives to the user based on the successful resolution of the issue"). 
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify the foregoing suggestions of Mangal in view of teachings of Zhang with motivation to utilize the user's as a resource to perform maintenance task and upon verification of completion of one or more maintenance task, providing a reward, see at least Zhang [0075]-[0077].
As per claims 3 and 13, Mangal in view of Zhang teaches the claim limitations of claims 2 and 12. Mangal discloses wherein the first contaminant comprises a contaminant generated after the user gets in the vehicle (see Fig. 2 and its associated disclosure; [0018] note “known target tracking algorithms for camera/radar/lidar may be used to track the prior-client 18 when the automated-taxi 12 is initially boarded by the prior-client 18, and would track the appearance of a new target such as the object 16 when the prior-client 18 leaves the automated-taxi 12 and leaves behind the object 16, e.g. an empty food bag”).  
	As per claims 4 and 14, Mangal in view of Zhang teaches the claim limitations of claims 2 and 12. Mangal suggests, see [0030]-[0033], however Mangal expressly does not teach wherein the predetermined condition comprises at least one of a case in which a cleaning completion command is input, a case in which the vehicle resumes a trip after stopping, or a case in which the deadline has expired. Zhang teaches wherein the predetermined condition comprises at least one of a case in which a cleaning completion command is input, a case in which the vehicle resumes a trip after stopping, or a case in which the deadline has expired (see [0035]; [0073]-[0076]; [0077] note "response to the verification module 550 verifying that the user has resolved the issue, the verification module 550 or the vehicle maintenance controller 530 transmit data describing the detected issue and indicating that the user resolved the detected issue to the fleet management system 120. The fleet management system 120 may provide incentives to the user based on the successful resolution of the issue"). 
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify the foregoing suggestions of Mangal in view of teachings of Zhang with motivation to utilize the user's as a resource to perform maintenance task and upon verification of completion of one or more maintenance task, providing a reward, see at least Zhang [0075]-[0077].  
As per claims 5 and 15, Mangal in view of Zhang teaches the claim limitations of claims 1 and 11. Mangal discloses wherein the imposing a penalty is performed when an input indicating refusal to comply with the cleaning request is received or when the first contaminant is not removed before an end of use of the vehicle after the user accepts the cleaning request (see [0025] note “reject a transportation-request 40 from the prior-client 18 in response to a determination that the prior-client 18 has left one or more objects 16 in the automated-taxi 12 more than an occurrence-threshold 70 number of times, e.g. five (5) times. For example, the automated-taxi 12 may, for example, by-pass a location where the prior-client 18 (who is banned) is waiting to be picked up. Prior to banning the prior-client 18, the system 10 may send a warning-notice and/or affine or a bill to the prior-client 18 in response to the prior instances of the  prior-client 18 leaving trash in the automated-taxi 12.”; [0029]; [0031] note “client 14 may refuse or be unable to remove the object 16 for various reasons”; [0036] note “rejecting a transportation-request 40 from the prior-client 18 in response to a determination that the prior-client 18 has left objects in the automated-taxi 12 more than an occurrence-threshold 70 number of times, e.g. five (5) times. The rejection of the transportation-request 40 may be by way of sending to the prior-client 18 a text or e-mail message indicating that the transportation-request 40 has been rejected, and the reasons for the rejection. Otherwise, if the prior-client 18 tries to board the automated-taxi 12 at a pick-up kiosk as part of a group of clients, the system 10 may, by way of the communication-device 22, e.g. the speaker, request that the prior-client 18 leave the automated-taxi 12, keep the automated-taxi 12 waiting until the prior-client 18 does get off or out of the automated-taxi 12, and/or notify law enforcement that the prior-client 18 is banned and needs to be removed from the automated-taxi 12”).  
As per claims 6 and 16, Mangal in view of Zhang teaches the claim limitations of claims 1 and 11. Mangal discloses further comprising determining an estimated cleaning time for the first contaminant, wherein the cleaning request comprises the estimated cleaning time (see [0022]-[0023]; [0030] note “something that is safely and conveniently removed or cleaned by the present-client, or as something that should be brought to the attention by a professional. For example, if the object 16 is a paper bag that can be easily picked up by the present-client 14, or is a relatively small amount of dirt that can be quickly vacuumed by the present-client 14 making use of an on-board vacuum-cleaner, then the cleaning-level may low, e.g. be set to one (1), which is less than the cleaning-threshold which may be equal to two (2), so the method proceeds to step 125. However, if the object 16 is, for example, vomit or the result of spilling a large drink, the cleaning-level may be high, e.g. set to three (3), which may be something that the present-client 14 should not attempt to clean or remove, so the method proceeds to step 130”).  
	As per claims 7 and 17, Mangal in view of Zhang teaches the claim limitations of claims 1 and 11. Mangal suggests, see [0023], however Mangal expressly does not teach further comprising: receiving a cleaning request for a second contaminant generated by a previous user from an outside; and ; and outputting the received cleaning request for the second contaminant. Zhang teaches further comprising: receiving a cleaning request for a second contaminant generated by a previous user from an outside (see [0029] note "fleet management system 120 receives service requests for the AVs from user devices 130. For example, a user 135 makes a request for a ride in an app executing on the user device 130, which transmits the request to the fleet management system 120. The fleet management system 120 dispatches the AV s to carry out the service requests. The vehicle maintenance system 150 detects maintenance issues in the AV 110 based on data from the sensor suite 140, asks users to assist with addressing the maintenance issues, and verifies that the maintenance issues have been addressed."; [0070] note "detector 520 detects an issue, the vehicle maintenance controller 530 retrieves user data describing the user of the AV 110 collected by the fleet management system 120 based on previous responses to maintenance requests and/or expressed preferences and determines whether to surface the detected issue based on the retrieved user data and the detected issue. For example, if the user data indicates that the user is willing to help with sensor cleaning, but is not willing to help with interior cleaning, the vehicle maintenance controller 530 determines to surface a request to clean an exterior camera 210, and determines not to surface a request to remove garbage from the AV interior"; [0083]; [0085]); and outputting the received cleaning request for the second contaminant (see [0071]-[0073]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify the foregoing suggestions of Mangal in view of teachings of Zhang with motivation to utilize one or more users as resources to perform vehicle maintenance tasks such as cleaning and/or reporting issues with vehicle maintenance, see at least Zhang [0070]-[0073], [0080], and providing them with reward upon verification of completion one or more maintenance tasks, see at least Zhang [0076]-[0077]. Additionally, previous user would also issue cleaning and/or maintenance requests to avoid penalties, see at least Mangal [0025].  
	As per claims 8 and 18, Mangal in view of Zhang teaches the claim limitations of claims 7 and 17. Mangal suggests, see [0023], however Mangal expressly does not teach further comprising: determining whether the second contaminant has been removed in response to the cleaning request for the second contaminant; and further comprising: determining whether the second contaminant has been removed in response to the cleaning request for the second contaminant. Zhang teaches further comprising: determining whether the second contaminant has been removed in response to the cleaning request for the second contaminant (see [0073]; [0076]-[0077]); and giving a reward to the user when the second contaminant has been removed (see [0017]; [0076]-[0077]; [0082]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify the foregoing suggestions of Mangal in view of teachings of Zhang with motivation to utilize one or more users as a resource to perform maintenance task such as cleaning, reporting one or problems, etc. and upon verification of completion of one or more maintenance task, providing a reward, see at least Zhang [0075]-[0077].  
As per claims 9 and 19, Mangal in view of Zhang teaches the claim limitations of claims 1 and 11. Mangal discloses wherein the detecting indoor contamination comprises: detecting at least one object in an indoor region subjected to contamination detection (see [0017] note “object 16, e.g. a food-wrapper or bag from a take-out restaurant.” – on the floor area 46); and detecting whether contamination has occurred in the indoor region excluding a region in which the at least one object is detected (see Fig. 2 and its associated disclosure; [0017] “perception-sensor 20 in this non-limiting example includes multiple cameras that have a view of the seats 44, […] and a cargo-area 48. The controller 30 (or the processor 32) tracks the objects 16 (e.g. clients and inanimate objects) as they are brought on-board the automated- taxi 12 using algorithms” – tracks other areas excluding the floor such as seats 44 and cargo area 48 to track different visible areas of the vehicle).
8.	Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mangal, in view of Zhang, and Li Min et al. (Pub. No. CN111724013) referred to hereinafter as Min. 	
	As per claims 2 and 12, Mangal in view of Zhang teaches the claim limitations of claims 1 and 11. Mangal discloses further comprising determining a degree of urgency of cleaning of the first contaminant, wherein the outputting comprises outputting, based on the determined degree of urgency, a first cleaning request or a second cleaning request [...] (see [0030]-[0031]) Mangal suggests, see [0030]-[0031], and Zhang suggests, see [0051]-[0052], however Mangal in view of Zhang expressly does not teach [...] comprising a deadline determined based on the determined degree of urgency. Min teaches [...] comprising a deadline determined based on the determined degree of urgency (see page 4 of 30 12th paragraph note "In some embodiments, the cleaning work order includes at least one of the following information: the identification, location, image, cleanliness of the vehicle to be cleaned, the part to be cleaned, the distance between the operation and maintenance personnel and the vehicle to be cleaned , The estimated time for the operation and maintenance personnel to arrive at the vehicle to be cleaned, the time limit for the operation and maintenance personnel to complete the cleaning task or other requirements").        
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify the foregoing suggestions of Mangal in view of Zhang in view of Min with motivation to estimate the scope of work can be ascertained based on which resources in terms of time can be allocated to address the problem based on magnitude of the problem to create an appropriate work order commensurate with the estimated scope of work in a timely manner, see at least Min page 2 of 30 section on Background technique and page 4 of 30 12th paragraph.  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	i. Pub. No.: US 2019/0197325 Al see Fig. 3 note "SEND CAR FOR CLEANING AND BILL ME $2.50 FOR CLEANING" and its associated disclosure; [0012] note "if the
autonomous vehicle identifies the object in its interior to be spilled food or liquid (e.g., an unknown liquid, biological waste), the autonomous vehicle can immediately autonomously navigate to a nearest cleaning station for cleaning rather than prompt the user-now outside of the autonomous vehicle-to return to the autonomous vehicle to clean this spill. Similarly, the autonomous vehicle can autonomously navigate to a nearest lost-and-found station for manual removal of a personal item before autonomously navigating to a pickup location designated in a next ride request by a next user: if the user fails to retrieve a personal item from the autonomous vehicle despite prompting (e.g., with a prerecorded phone call, text message, or email to the user's smartphone or via a visual prompt rendered on the exterior of the autonomous vehicle) within a maximum wait duration; or if the user responds to this prompt by confirming later retrieval of the personal item from the lost-and-found station" - which is similar conceptually to the instant application.
	ii. Pub. No.: US 2021/0125322 note "method also includes generating availability data indicating if the vehicle is available or unavailable based on a comparison of the cleanliness score to a cleanliness threshold, and removing the vehicle from service based on the availability data" - which is similar conceptually to the instant application.
	iii. Pub No. JP7021652B2 - In-car monitoring device see "In the car monitoring device 30, in addition to the number of pixels in the difference area, whether or not the difference area overlaps the car floor area is used as a determination criterion. Objects in the good cage can be excluded from the objects to be detected. This function is effective not only for the pasted paper but also for the change of the scene through the window when the car door (and the landing door) has a window. However, if it is not necessary to consider these, this function may be omitted."; and "Further, the in-car monitoring device 30 determines the presence / absence of the detection target object according to the number of pixels in the difference region. Therefore, when a person (difference region F) in FIG. 5 or a suspicious object having a certain size is set as a detection target, the threshold value in the determination unit 37 can be set to a certain size. As a result, an object in the basket that can be ignored, such as the newspaper scatter (difference regions D1 to D3) in FIG. 5, can be excluded from the detection target." - which pertains to analyzing captured visual data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688